Case 21-03000-sgj Doc 48-1 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 7




                           EXHIBIT BBBBB
    Case 21-03000-sgj Doc 48-1 Filed 01/25/21          Entered 01/25/21 18:52:30   Page 2 of 7


File path: https://finance.yahoo.com/quote/AVYA/history?p=AVYA


Date        Open      High       Low       Close      Adj Close Volume
12/31/2019     13.45       13.72      13.4       13.5       13.5 3661600
   1/2/2020    13.63       13.65     12.99     13.03       13.03 2549500
   1/3/2020    12.85       13.02     12.49     12.52       12.52 1999900
   1/6/2020    12.35     12.556     12.145     12.16       12.16 2574800
   1/7/2020    12.06       12.35     11.99     12.12       12.12 1942000
   1/8/2020    12.08       12.25     11.94     12.14       12.14 2112700
   1/9/2020    12.23       12.67     12.18     12.54       12.54 1823300
 1/10/2020     12.59     12.599      12.22     12.47       12.47 2200300
 1/13/2020       12.4      12.57     12.14     12.25       12.25 1556800
 1/14/2020     12.21       12.33      12.1     12.15       12.15 1373700
 1/15/2020       12.1    12.748       12.1     12.58       12.58 2926100
 1/16/2020     12.69        13.2     12.69     12.97       12.97 3957400
 1/17/2020       13.1      13.16     12.76     12.97       12.97 2038800
 1/21/2020       13.7      13.97     13.49     13.86       13.86 7349000
 1/22/2020     13.95       14.33    13.821         14         14 4245000
 1/23/2020     13.93       14.37     13.71     14.27       14.27 4924300
 1/24/2020       14.5      14.55    13.842     14.11       14.11 2677400
 1/27/2020     13.65        13.8    13.325     13.57       13.57 2993700
 1/28/2020     13.65       14.11     13.65     13.81       13.81 1376300
 1/29/2020     13.89       13.96      13.3     13.38       13.38 1673200
 1/30/2020     13.25       13.51     13.02       13.3       13.3 2093000
 1/31/2020     13.14       13.14    12.595     12.77       12.77 3313600
   2/3/2020    12.75        12.9     12.68     12.82       12.82 2338400
   2/4/2020    13.02       13.52     13.02     13.24       13.24 2666100
   2/5/2020    13.48       13.48     12.93     13.05       13.05 1466600
   2/6/2020    13.11       13.15     12.68     12.69       12.69 2199200
   2/7/2020    12.51     12.515      12.06     12.18       12.18 5019500
 2/10/2020     12.65       13.05     11.85     12.86       12.86 7154400
 2/11/2020     12.98        13.1     12.45     12.88       12.88 2873700
 2/12/2020     12.82       13.54     12.75     13.37       13.37 3234300
 2/13/2020     13.21       13.56    13.115     13.53       13.53 2271300
 2/14/2020     13.56       13.78     13.21       13.4       13.4 1895100
 2/18/2020     13.33     13.815      13.33     13.61       13.61 1788000
 2/19/2020     13.57       14.17     13.57       14.1       14.1 1970000
 2/20/2020     14.02       14.59    14.015     14.55       14.55 2944400
 2/21/2020     14.43       14.47     14.18     14.24       14.24 2154400
 2/24/2020     13.56       13.93     13.43     13.73       13.73 1697700
 2/25/2020     13.79       13.81     13.14     13.26       13.26 1849100
 2/26/2020     13.33       13.73     12.97     13.02       13.02 2202300
 2/27/2020     12.46       13.11     12.26     12.27       12.27 2795500
 2/28/2020     11.75       12.98     11.73     12.96       12.96 2866100
   3/2/2020    13.08        13.5     12.71     13.49       13.49 2534500
   3/3/2020    13.56       13.61     12.78     13.24       13.24 2877200
    Case 21-03000-sgj Doc 48-1 Filed 01/25/21          Entered 01/25/21 18:52:30   Page 3 of 7


File path: https://finance.yahoo.com/quote/AVYA/history?p=AVYA


Date        Open      High        Low        Close      Adj Close Volume
   3/4/2020    13.46       13.52      13.03      13.38       13.38 1823800
   3/5/2020    13.24        13.6      12.25      12.39       12.39 3240500
   3/6/2020    11.88       12.48      11.66      12.01       12.01 2549500
   3/9/2020      10.9       10.9       9.23        9.26       9.26 4871700
 3/10/2020       9.66       9.75       8.67        9.69       9.69 5385800
 3/11/2020       9.49       9.76       8.09        8.44       8.44 4631000
 3/12/2020       7.75       7.84       6.13        7.09       7.09 6508200
 3/13/2020       7.87         9.9      6.97        9.87       9.87 9379700
 3/16/2020        8.4       8.84       7.27         8.1        8.1 5881000
 3/17/2020       8.23      8.677       7.55        8.61       8.61 4843600
 3/18/2020       7.88       9.43       7.51        7.79       7.79 4165200
 3/19/2020       7.71       9.06       7.65        8.35       8.35 3498900
 3/20/2020        8.5       9.08       7.79        8.15       8.15 6448300
 3/23/2020       8.22       8.95       7.51        8.85       8.85 4039600
 3/24/2020       9.42         9.8      9.04         9.5        9.5 3386700
 3/25/2020        9.4       9.61      8.495        8.83       8.83 2748100
 3/26/2020       8.92      9.235       8.46        9.07       9.07 1974200
 3/27/2020       8.66       9.03      8.365        8.92       8.92 3067700
 3/30/2020       9.03       9.03       8.01        8.67       8.67 2514900
 3/31/2020       8.57       8.95       7.95        8.09       8.09 2422100
   4/1/2020      7.85       7.85         6.5       6.59       6.59 3716700
   4/2/2020      6.37       7.19       6.27        6.98       6.98 2777500
   4/3/2020      7.02       7.22      6.265        6.78       6.78 2414200
   4/6/2020       7.2       7.83         7.2       7.62       7.62 2248300
   4/7/2020      8.06       8.38       7.41        7.57       7.57 2226400
   4/8/2020      7.69      8.705      7.601        8.64       8.64 2334700
   4/9/2020      9.11       9.98       9.07        9.52       9.52 5278000
 4/13/2020       9.46       9.48       8.97        9.32       9.32 1588800
 4/14/2020       9.54       9.78       9.05        9.08       9.08 1425200
 4/15/2020       8.67      8.855       8.28        8.73       8.73 1825600
 4/16/2020       8.74       8.84         7.9       8.25       8.25 2946700
 4/17/2020       8.56       8.95       8.43        8.76       8.76 2216600
 4/20/2020       8.44       8.81       8.07         8.3        8.3 2052400
 4/21/2020       7.91       8.47       7.91         8.1        8.1 1806600
 4/22/2020       8.35       8.62       8.22        8.43       8.43 1205300
 4/23/2020       9.04       9.19       8.43        8.66       8.66 1991900
 4/24/2020       8.72       9.11       8.72        9.01       9.01 1324300
 4/27/2020        9.1       9.43       9.02        9.24       9.24 1187900
 4/28/2020       9.52       9.73       9.14        9.47       9.47 1424400
 4/29/2020        9.8      10.25       9.73      10.15       10.15 2255700
 4/30/2020     10.03       10.25       9.64        9.94       9.94 1383000
   5/1/2020      9.36       9.64       8.95        9.22       9.22 1588200
   5/4/2020         9       9.16       8.59        9.15       9.15 1146400
    Case 21-03000-sgj Doc 48-1 Filed 01/25/21          Entered 01/25/21 18:52:30   Page 4 of 7


File path: https://finance.yahoo.com/quote/AVYA/history?p=AVYA


Date        Open      High       Low       Close      Adj Close Volume
   5/5/2020      9.43       9.72      9.29       9.63       9.63 1385000
   5/6/2020      9.67       9.94      9.47       9.89       9.89 1397800
   5/7/2020        10    10.115       9.79         10         10 1923700
   5/8/2020    10.21       10.71     10.01     10.47       10.47 2132900
 5/11/2020     11.52     13.685      11.52     12.75       12.75 11571400
 5/12/2020       12.9      13.93    12.355     12.95       12.95 4633800
 5/13/2020       12.7      13.03      12.4     12.97       12.97 2791800
 5/14/2020       12.5      12.97     11.93     12.96       12.96 2170900
 5/15/2020     12.84       13.46     12.73       13.2       13.2 2462600
 5/18/2020       13.7      14.13     13.66     13.87       13.87 2734500
 5/19/2020         14      14.64    13.835     14.14       14.14 2828900
 5/20/2020     14.45       15.07     14.17     14.27       14.27 3432800
 5/21/2020     14.27       14.74     14.16     14.59       14.59 1342700
 5/22/2020     14.74       15.13     14.51     14.99       14.99 934300
 5/26/2020       15.5      15.61     14.23     14.33       14.33 1694700
 5/27/2020     14.41       14.64     13.83     14.36       14.36 1328400
 5/28/2020     14.47       14.82     14.14     14.24       14.24 1542400
 5/29/2020     14.21       14.87     13.97       14.6       14.6 2134900
   6/1/2020    14.52     15.025      14.27     14.87       14.87 1507900
   6/2/2020    14.88       14.97    14.385       14.7       14.7 2573700
   6/3/2020    14.82       14.85     14.15     14.24       14.24 1400700
   6/4/2020    14.17       14.56     13.81     14.03       14.03 1363000
   6/5/2020    14.22       14.47     13.91     14.06       14.06 1734900
   6/8/2020    14.09       14.93     13.95     14.77       14.77 2589100
   6/9/2020    14.62       14.65     14.04     14.23       14.23 1134600
 6/10/2020     14.16       14.81     14.06     14.27       14.27 1304900
 6/11/2020     13.67       13.88      12.9     13.04       13.04 1936400
 6/12/2020     13.56       13.59     12.68     12.76       12.76 2036800
 6/15/2020     12.42       12.89     12.34     12.75       12.75 3125100
 6/16/2020     13.13       13.24     12.67     12.75       12.75 1923300
 6/17/2020     12.82       12.95     12.29     12.37       12.37 1706500
 6/18/2020     12.25       12.75      12.1       12.7       12.7 1703500
 6/19/2020     12.85       13.13    12.581     12.99       12.99 3498400
 6/22/2020     12.92       13.17     12.67     13.17       13.17 1748100
 6/23/2020     13.34     13.585     13.208       13.4       13.4 2079800
 6/24/2020     13.21       13.35     12.49     12.74       12.74 1791300
 6/25/2020     12.66        12.7      12.2     12.68       12.68 1360200
 6/26/2020       12.7      12.99     12.46       12.7       12.7 3000100
 6/29/2020     12.82        12.9    12.035     12.56       12.56 1700700
 6/30/2020       12.5      12.65     12.11     12.36       12.36 3527200
   7/1/2020    12.43     12.515      12.08     12.47       12.47 2155200
   7/2/2020    12.74        13.1     12.63     12.76       12.76 1078000
   7/6/2020        13      13.19     12.65     12.76       12.76 1326600
    Case 21-03000-sgj Doc 48-1 Filed 01/25/21          Entered 01/25/21 18:52:30   Page 5 of 7


File path: https://finance.yahoo.com/quote/AVYA/history?p=AVYA


Date        Open      High       Low       Close      Adj Close Volume
   7/7/2020      12.8       12.8     12.19     12.26       12.26 1429000
   7/8/2020    12.35       12.48     12.05     12.48       12.48 895300
   7/9/2020    12.53       12.63     12.23     12.52       12.52 1320100
 7/10/2020     12.53       12.53     11.85     12.02       12.02 1973400
 7/13/2020     12.18     12.275      11.45     11.56       11.56 2113300
 7/14/2020     11.52       11.99     11.47       11.7       11.7 1297300
 7/15/2020     11.85       12.17      11.6     11.91       11.91 1245700
 7/16/2020     11.91       12.12     11.84     12.05       12.05 1152000
 7/17/2020     12.09       12.52     12.07     12.32       12.32 855500
 7/20/2020     12.23       12.56     12.23     12.44       12.44 791000
 7/21/2020     12.57       12.74     12.42     12.55       12.55 832400
 7/22/2020     12.56       12.84     12.37     12.58       12.58 785800
 7/23/2020     12.53       12.81     12.39     12.43       12.43 876700
 7/24/2020     12.27     12.325      11.89     12.15       12.15 1171500
 7/27/2020     12.21       12.25    11.955     12.09       12.09 995000
 7/28/2020     12.03     12.595      11.97     12.15       12.15 1060400
 7/29/2020     12.25       12.52     12.08     12.48       12.48 1016500
 7/30/2020     12.21       12.57     12.21     12.47       12.47 789800
 7/31/2020     12.55       12.68     12.23     12.66       12.66 941600
   8/3/2020    12.74       13.81     12.74     13.73       13.73 2215700
   8/4/2020    13.77       13.97     13.42     13.52       13.52 963800
   8/5/2020    13.65       13.67     13.15     13.39       13.39 1026600
   8/6/2020      13.5      13.68     13.36     13.41       13.41 897000
   8/7/2020    13.34        13.7     13.17     13.66       13.66 1472500
 8/10/2020     15.03       16.47     14.95     15.14       15.14 5939000
 8/11/2020     15.43       16.85     15.34     16.02       16.02 5348600
 8/12/2020     16.17       16.37     15.75     15.86       15.86 1910700
 8/13/2020     15.86       16.35      15.8     16.24       16.24 2010100
 8/14/2020     16.17       16.46     15.94     16.42       16.42 1938900
 8/17/2020       16.5      16.82     16.36     16.48       16.48 1157100
 8/18/2020       16.5      16.61     16.23     16.48       16.48 805000
 8/19/2020     16.49       16.91     16.44       16.5       16.5 1346300
 8/20/2020     16.39       16.55     16.24     16.32       16.32 962300
 8/21/2020     16.23       16.34     15.86     15.89       15.89 1425400
 8/24/2020     16.18     16.234      15.71     15.86       15.86 1398400
 8/25/2020     15.94       15.95     15.47     15.68       15.68 1132100
 8/26/2020     15.73       15.87     15.55     15.59       15.59 1143700
 8/27/2020     15.71       15.71    14.845       15.1       15.1 1479700
 8/28/2020     15.26       15.53    15.166     15.49       15.49 1028300
 8/31/2020     15.41     15.828      15.15     15.52       15.52 1775600
   9/1/2020    15.78       16.41      15.7     16.36       16.36 1584700
   9/2/2020    16.28       16.54     15.76     16.45       16.45 1153400
   9/3/2020    16.25       16.27     15.41     15.67       15.67 1471500
    Case 21-03000-sgj Doc 48-1 Filed 01/25/21          Entered 01/25/21 18:52:30   Page 6 of 7


File path: https://finance.yahoo.com/quote/AVYA/history?p=AVYA


Date        Open      High       Low       Close      Adj Close Volume
   9/4/2020    15.75       15.76     14.56     15.51       15.51 2011700
   9/8/2020    15.01        15.3     14.92     15.01       15.01 1077400
   9/9/2020    15.22       15.22    14.055     14.36       14.36 2091700
 9/10/2020       14.5      14.86     14.36     14.41       14.41 1321800
 9/11/2020     14.46       14.52     14.07       14.3       14.3 1705100
 9/14/2020       14.4      14.92     14.34     14.76       14.76 1421800
 9/15/2020       14.9      14.99    14.695     14.85       14.85 860100
 9/16/2020     14.85        15.3     14.72       14.9       14.9 1266300
 9/17/2020     14.61        14.8    14.345     14.72       14.72 1236900
 9/18/2020     14.89     14.935      14.53     14.85       14.85 3328300
 9/21/2020     14.55     14.835      14.36     14.81       14.81 1156700
 9/22/2020     14.93       14.93      14.4       14.6       14.6 906300
 9/23/2020     14.52       14.74     13.82     13.84       13.84 1230800
 9/24/2020     13.71       14.01     13.55       13.7       13.7 1462500
 9/25/2020       13.7    14.005     13.265       13.8       13.8 1035800
 9/28/2020     14.03       14.27     14.01     14.12       14.12 878600
 9/29/2020     14.19        15.2     14.17     15.06       15.06 1118600
 9/30/2020     15.06       15.46     14.79       15.2       15.2 1020300
 10/1/2020     15.35       16.44     15.17     16.22       16.22 2960700
 10/2/2020       15.8    17.055      15.77     16.89       16.89 3664400
 10/5/2020     17.11       18.14      17.1     17.93       17.93 2636200
 10/6/2020     18.01       18.36     17.25     17.44       17.44 2704400
 10/7/2020     17.98        18.4     17.68       18.3       18.3 3413800
 10/8/2020     18.64       18.96     18.45     18.95       18.95 5264600
 10/9/2020     19.24        19.7     18.55     18.55       18.55 2976900
10/12/2020     18.71       19.03     18.34     18.57       18.57 1438900
10/13/2020     18.49       18.76     18.18     18.35       18.35 1150100
10/14/2020     18.32     18.421      17.98         18         18 1106900
10/15/2020     17.83       19.12     17.77       19.1       19.1 1208600
10/16/2020     19.07     19.235      18.64     18.68       18.68 822700
10/19/2020     18.93       19.67     18.85     19.05       19.05 1676900
10/20/2020     19.22       19.27    18.835     19.06       19.06 859500
10/21/2020     19.17        19.4     18.91     18.99       18.99 922200
10/22/2020     18.98       19.19     18.55     18.71       18.71 788600
10/23/2020     18.84       18.86     17.94     17.99       17.99 1016000
10/26/2020     17.75       17.97      17.1     17.95       17.95 1254500
10/27/2020     18.13       18.65     18.01     18.13       18.13 681700
10/28/2020     17.85       17.85     17.02     17.68       17.68 1336300
10/29/2020       17.6      18.13     17.53     17.73       17.73 764600
10/30/2020     17.64       17.64     16.82       17.2       17.2 1515200
 11/2/2020     17.24       17.68     16.34     16.44       16.44 2008200
 11/3/2020     16.62        17.4      16.6     17.19       17.19 1459100
 11/4/2020     17.17       18.06     17.17     17.82       17.82 1802900
    Case 21-03000-sgj Doc 48-1 Filed 01/25/21          Entered 01/25/21 18:52:30   Page 7 of 7


File path: https://finance.yahoo.com/quote/AVYA/history?p=AVYA


Date       Open      High       Low       Close      Adj Close Volume
 11/5/2020    18.09       18.31     17.85     18.07       18.07 985600
 11/6/2020    18.16       18.34     17.46     17.58       17.58 932000
 11/9/2020    17.96       18.62     17.52       17.7       17.7 1444800
11/10/2020    17.82       18.03     17.36     17.94       17.94 2081200
11/11/2020    18.23       19.22     18.15     19.03       19.03 2300000
11/12/2020      18.9      19.17     18.67         19         19 698600
11/13/2020    19.28       19.48     18.65     18.72       18.72 834000
11/16/2020        19      19.12     18.72     18.79       18.79 930600
11/17/2020    18.94       19.58     18.76     19.49       19.49 2469500
11/18/2020    17.35       18.57     17.04     18.06       18.06 6093100
11/19/2020    17.82       17.98    16.255     16.41       16.41 4844300
11/20/2020      16.1      16.64     15.86     16.56       16.56 2595500
11/23/2020    16.51       17.67      16.5     17.65       17.65 2368100
11/24/2020    17.78        18.2     17.57     17.84       17.84 2810800
11/25/2020    17.68       18.89     17.65     18.85       18.85 1536900
11/27/2020        19      19.35     18.86     19.19       19.19 947800
11/30/2020      19.2      19.24     18.27     18.61       18.61 2268900
 12/1/2020    18.94       19.24     18.59     19.06       19.06 3378800
 12/2/2020    19.06       19.79     18.78     19.19       19.19 2135500
 12/3/2020    19.33          20      18.9     19.62       19.62 1770700
 12/4/2020    19.92       20.32    19.815       20.1       20.1 1929800
 12/7/2020    20.25       20.27     19.46     19.46       19.46 1031200
 12/8/2020    19.29       19.57     18.98     19.11       19.11 823500
 12/9/2020    19.16       19.58     19.04     19.17       19.17 1239700
12/10/2020    18.97        20.7     18.92     20.59       20.59 2218700
12/11/2020    20.42       21.05     20.09     20.95       20.95 1182900
12/14/2020    21.11       21.21    20.275     20.33       20.33 966600
12/15/2020      19.1       20.2    18.901     19.62       19.62 1778800
12/16/2020    19.84       19.84     19.15     19.49       19.49 638700
12/17/2020    19.96       20.43     19.73     19.88       19.88 1015600
12/18/2020    19.86          20     19.28     19.45       19.45 1569900
12/21/2020    19.27     19.675      19.08     19.45       19.45 1380100
12/22/2020    19.78       20.16     19.52     19.52       19.52 894500
12/23/2020      19.6      19.75     19.11     19.24       19.24 691800
12/24/2020    19.47       19.56     19.18     19.32       19.32 200800
12/28/2020    19.63       19.73    18.655     18.74       18.74 680700
12/29/2020      18.7    18.815      18.18     18.56       18.56 1108200
12/30/2020    18.63       19.18     18.63         19         19 754300
12/31/2020    19.12       19.38     18.95     19.15       19.15 947900
